DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Final Office Action in response to communications received July 25, 2022.  No Claims have been canceled. Claims 24-26 and 28 have been amended.  No new claims have been added.  Therefore, claims 1-42 are pending and addressed below.
Response to Amendment/Arguments
Claim Rejections - 35 USC § 112 (b)
Applicant’s amendments to claims 24-26 and 28 are sufficient to overcome the 112(b) rejection set forth in the previous Office action for failing to comply with 112(b) requirements.  The examiner withdraws the 112(b) rejection of claims 24-28.  
Claim Rejections - 35 USC § 101
Applicant's arguments filed July 25, 2022 have been fully considered but they are not persuasive. 
In the remarks applicant argues that under step 2A prong 1 analysis the claimed subject matter is not directed toward any identified abstract concept but instead is directed toward a technical process and architecture for processing message packets.  The claimed subject matter is directed toward a specific technical process in which received messages are stored in a memory and subsequently communicated to an application.  The process cannot reasonably be performed in the human mind or by using pen and paper.  The examiner respectfully disagrees.   As discussed and analyzed in the previous Office Action, the independent claim recites the steps receiving message packets which mimics mental processes of observation.  Storing the received message packets which mimics mental processes of memory.  Communicating stored message data to an application which is merely communication of results.  See TLI communications and FairWarning.  Applicant’s argument is conclusory, applicant fails to explain why simple processes such as receiving and storing data is not a compatible with mental processes of observation and remembering.  Conclusory statements are not persuasive.   The rejection is maintained.
In the remarks applicant argues that the claimed limitations messages although contain data related to financial transaction the claimed subject matter is not limited to such and are directed toward electronic message packets themselves and the content of the data is not relevant.  Accordingly the that is no basis that the claimed subject matter as a whole is directed toward receiving and analyzing financial data in order to determine and provide credit offers.  The examiner respectfully disagrees with the premise of applicant’s argument.   The specification makes clear that the focus of the invention is not message packet processing but instead to transmit and store message for financial transactions and to transmit the content of the messages to a financial/business application.  (see para 0004-0005, para 0007).   Such processes of receiving and storing financial related message data and sending the content of the financial related data of the message to an application (business/financial application) is explicitly directed toward a commercial activity of receiving and storing business related messages and sending the message content from the memory in the order received to an application.  The rejection is maintained.
In the remarks applicant argues that under step 2A prong 2, the claimed subject matter is patent eligible as the limitations integrate an alleged abstract idea into a practical application.  Specifically applicant argues that the message packets are received from multiple sources in a specific manner which enables message packets to be communicated to an application in a particular order.  The applicant argues that the claimed limitations are directed toward technical implementation.  This process ensures that electronic message packets are communicated to the application in the order of receipt regardless of message source received from.  Accordingly the claimed subject matter of receiving and storing data is not an insignificant extra-solution activity but the crux of a unique practical system for ensuring receipt order delivery of message packets to a destination application, pointing to the specification.  The examiner respectfully disagrees.  First in first out message queues as claimed is high level and fails to provide any details of technical implementation that goes beyond receiving and storing data where data stored is communicated to an application in the order stored.  Currently the claim limitations recite the functions of receiving data and storing data and then communicating data.  As argued above by the application the content of the data is not relevant, therefore, the current limitations are directed toward insignificant activity of receiving/transmitting and storing data without any particular technical process.  The combination of the receiving and storing as a technical process are not dependent upon each but instead are dependent in order to perform the abstract idea.  The combination of storing messages and communicating data similarly is not directed toward a technical process where the storing and communicating are dependent upon each other but instead dependent in order to perform the identified abstract idea.  The rejection is maintained.
In the remarks applicant argues that the claimed subject matter under step 2B provides significantly more than any identified abstract idea.  Specifically applicant argues that the claimed subject matte provides limitations that are not well-known, routine or conventional.  The claims recite receiving first messages, via network and a receiving a second message source different from the second message source; storing message packets in order of receipt and communicating message content in order stored to an application provide the needed “something more”.  The examiner respectfully disagrees.  First in first out message queues is well known technology.  As evidence the examiner provides:  US 20090086737 A1 by Fairhurst et al – see abstract;   US 20120159246 A1  By Paramasivam et al – see abstract; US 20030041073 A1 by Collier – para 0015-0016, para 0018; CA 2394883 A1 by Zaun et al; US 6122668 A by Teng et al.  The rejection is maintained.
Claim Rejections - 35 USC § 103
Applicant's arguments filed July 25, 2022 have been fully considered but they are not persuasive. 
In the remarks applicant argues that the prior art references fails to teach ““storing, by the processor upon receipt of each of the received electronic message packets, at least the message data of the received electronic message packet in a buffer, in which the message data of all received electronic message packets are stored together in an order of receipt by the processor with respect to others of the received electronic message packets irrespective of which message source each of the received electronic message packets was received from”.  Specifically applicant argues the prior art reference Kragh teaches “storing data packets in a separate FIFO queue”, then dequeues the packets in separate FIFO queues at one time based on time lowest time stamp on each iteration, such data packets are transmitted to the destination in the order of the time stamps.  Therefore, the data packets are not stored in the order of the receipt with respect to others of the received electronic message packets was received from”.  The examiner respectfully disagrees with the premise of applicant’s argument.  The claim limitations only require that the messages being received in a buffer and that the message data of all received electronic message packets are stored together in order.  There is no restriction in the claim for the buffer memory to be a single queue.  Applicant’s argument is not persuasive. As evidence that buffer memory can include a plurality of queues, the examiner provides: US 9253112 B2 by Yamada et al wherein the prior art provides evidence “ herein the buffer memory includes a plurality of queues whose priorities are set; and wherein the timing adjusting unit stores the specific type of packet at a predetermined position in one of the plurality of queues having a highest priority”; US 9100313 by Mazzola et al discloses “while a buffer is a memory location where the packets (linked to the queues) are actually stored”; US 8943240 B1 By Sebramanian discloses “input specifying a size of a buffer memory required for managing a plurality of queues, receiving, using the central processing unit, a base address for the buffer memory, and receiving, using the central processing unit, a user input specifying a buffer size for each queue. The method further includes calculating, using the central processing unit, a size of descriptors stored in the descriptor memory by determining a product of the buffer memory size and the base descriptor size and dividing the product by a smallest buffer size used for the queues.”; U.S. Pat. No. 6,694,388 Schzukin et al. “Dynamic queue system incorporating multiple queues sharing a single memory”.   The rejection is maintained. 
In the remarks applicant argues that the prior art references cited in the previous Office Action fail the cure the defect of Kragh argued above, Therefore, claims 1-42 are allowable over the prior art references.  The examiner respectfully disagrees.  See response above.  The rejection is maintained.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-42 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 1-14,:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 1 and the dependent claims. Such methods fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Method claim 1 recites a method to receive data packets, store data packets and communicating , .  The claimed limitations which under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer. That is, other than reciting one or more computing systems with no positive recitation of performing any functions, nothing in the claim element precludes the step from practically being performed in the mind. 
The steps recite steps that can easily be performed in the human mind as mental processes because the steps of receive data, calculate factor, generate an offer, determine association, obtain data, ascertain income, provide an option to access, confirm an authorization to access, calculate a second factor, generate an offer and send credit offer, mimic human thought processes of observation, evaluation and opinion, and communication of result which, where the data interpretation is perceptible only in the human mind. See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016)  
Furthermore, when considered as a whole the claimed subject matter is directed toward receiving, analyzing financial data in order to determine and provide credit offers.  Such concepts can be found in the abstract category of commercial interactions and marketing.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes and organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process by a method to (1) receive data packets -insignificant extra solution activity (2) store data packets in order of receipt - mere data storage and data manipulation and (3) communicate data packets in order stored-insignificant post solution activity.  For data, mere “manipulation” of basic mathematical constructs [i.e.,] the paradigmatic ‘abstract idea,’" has not been deemed a transformation. CyberSource v. Retail Decisions, 654 F.3d 1366, 1372 n.2, 99 USPQ2d 1690, 1695 n.2 (Fed. Cir. 2011) (quoting In re Warmerdam, 33 F.3d 1354, 1355, 1360 (Fed. Cir. 1994).  Whether the transformation is extra-solution activity or a field-of-use (i.e., the extent to which (or how) the transformation imposes meaningful limits on the execution of the claimed method steps). A transformation that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more (or integrate a judicial exception into a practical application). Mayo, 566 U.S. at 76, 101 USPQ2d at 1967. The Supreme Court disagreed, finding that this step was only a field-of-use limitation and did not provide significantly more than the judicial exception. Id. See MPEP § 2106.05(g) & (h) 
The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed by the system at each step of the process is purely in terms of results desired and devoid of implementation of details.  This is true with respect to the limitation “storing ...message data of all received ...message packets are stored in order of receipt...” as the claimed limitations do not provide any detail of the technical implementation of the technological process to perform the recited functions.   Technology is not integral to the process as the claimed subject matter is so high level that any generic processor generically programmed could be applied and the functions could be performed by any known technical means.   Furthermore, the claimed functions do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   
When considered as a combination of parts, the combination of Limitations 1 and 2 are an insignificant extra solution business related activity of receiving and storing financial related data packets in order received – a common business practice.  The combination of limitations 1-2 and 3 are directed toward communicating the data messages stored in the order stored which is directed toward data organization, management and common business practice.  The combinations of parts is not directed toward any technical process or technological technique or technological solution to a problem rooted in technology.  
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter when considered as a whole merely receives data packets, stores data packets in order received and communicates stored data packets in the order stores, fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The claimed subject matter is silent with respect to any technical process to receive, store and communicate data packets.  The functions recited in the claims recite the concept of receiving, storing data packets in order received and communicating data packets in order stored which is a process directed toward a business practice of receiving, storing and communicating financial related data.
The additional element recited in the claim beyond the abstract idea includes “by a processor” that performs the receiving, storing and communicating steps.  The recited functions are recited at a high level of generality and merely automates the receiving data packets, storing data packets in order received and communications data packets in order stored.  Therefore, the processor is acting as a generic computer to perform the abstract idea.  The “processor” is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes meaningful limits on the judicial exception.  The additional limitation is no more than a generic component to apply the exception in a technical environment.  The recited processor amounts to no more than using a computer element to apply the abstract idea.  Applying an exception on a computer cannot integrate a judicial exception into a practical application.   
The fail step 2A prong 2 because the limitations do not provide any integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to receive, store and communicate financial data and does not provide any of the determined indications of patent eligibility set forth in the 2019 USPTO 101 guidance.   The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, an particular technical function for performing the abstract idea that imposes meaningful limits upon the abstract idea. Moreover, Examiner was not able to identify any specific technological processes that goes beyond merely confining the abstract idea in a particular technological environment, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   As discussed above in the step 2A prong 2 analysis, the  recited processor merely provides the technical environment to perform the identified abstract idea. The recited processor amounts to no more than using a computer element to apply the abstract idea.  Applying an exception on a computer cannot provide the needed significantly more to transform the a judicial exception into significantly more.    
Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a computer generically perform the functions of receiving data packets, storing data packets and communicating data packets ----are some of the most basic functions of a computer. The limitation “storing ...message data of ...message packet data ...in an order of receipt...” and “communicating ...stored message data ...in the order in which they are stored ...” is recited at a high level of generality without any details as to the implementation of the claimed functions that goes beyond an expected result.   All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) Absent a possible narrower construction of the terms “receiving”, “storing” and “communications” ... are functions can be achieved by any general purpose computer without special programming. None of these activities are used in some unconventional manner nor do any produce some unexpected result.  In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-storing-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. We conclude that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility.  As evidence the examiner provides:
EP 1527568 B1 by Ruutu et al which teaches “As data packets arrive in one or more of the class of service priority queues of a transaction FIFO (first in first out)”;  US Patent No. 8,804,751 B1 by Poole et al – Col 4 lines 17-33; US Patent No. 8,527,677 B1 by Richard et al- Col 6 lines 21-28, lines 38-53; WO 2012,093056 A1 by Kragh – discloses “a plurality of FIFO input queues are provided. In this context, a First In First Out queue represents e.g. a number of data items/packets having an order”...” This FIFO has the advantage that data packets/items added thereto in a desired order, such as in a time order, will maintain that order and thus be output in that order. Therefore, the data packets may be added to any type of storage, as long as they are read out in the order of storing. “...” This FIFO has the advantage that data packets/items added thereto in a desired order, such as in a time order, will maintain that order and thus be output in that order. Therefore, the data packets may be added to any type of storage, as long as they are read out in the order of storing”
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-14 these dependent claim have also been reviewed with the same analysis as independent claim 1.  Dependent claim 2 is directed toward data packet formats using TCP – well understood technology -US Pub No. 2008/0151922 A1 by Elsur et al – title; US Patent No. 6,427,173 B1 by Boucher et al- Claim 20; US Patent No. 8,891,532 B1 by Smith et al- Background; Specification para 0037.  Dependent claim 3 is directed toward a network interface through which message packets pass through- well understood technology.  US Patent No. 7,747,904 B1 by DeMarco et al – FIG. 1-2; US Patent No. 7,320,022 B1 by Hayter et al- FIG. 1; US Pub No. 2006/0268913 A1 by Singh et al- FIG. 1; Specification para 0071; Dependent claims 4, 5 and 7-9 are directed toward storing data together and indicated by location- well known and understood- WO 2012,093056 A1 by Kragh; US Patent No. 6,611,520 B1 by O’Keeffe et al- Abstract;  US Patent No. 8,634,431 B1 by Chiang et al.-Col 20 lines 36-45.  Dependent claim 6 is directed toward message data packet comprise a message- well understood and understood technology. – WO 2007/035437 A2 by Reed et al-“inserts message packets into the Data Vortex™ switch in a round-robin fashion from its set of FIFO buffers “; US Patent No. 5,121,387 A by Gerhardt – “message packets (data or acknowledgement) are supplied by terminal equipment serviced by the remote station data communications equipment 33, the messages are queued up in a FIFO 81. As the packets cycle through the FIFO and exit the output buffer register”; US Patent No. 8,656,071 B1 by Onufryk et al –“ the message input queue 360, and the message output queue 365 is a first-in-first-out (FIFO) queue. In some embodiments, one or more of the message output queue 325, the message input queue 330, the message input queue 360, and the message output queue 365 is a data buffer capable of storing a single packet (e.g., a message data packet or a message buffer pointer packet).”  Dependent claim 10 is directed toward order entry gateway for use with an exchange to match trades- is directed toward a sales activity and common business practice.  Dependent claim 11 is directed toward source information of message/data packets is maintained and provided with communication data- well understood technology- see EP 1527568 B1 by Ruutu et al which teaches “As data packets arrive in one or more of the class of service priority queues of a transaction FIFO (first in first out)”;  US Patent No. 8,804,751 B1 by Poole et al – Col 4 lines 17-33; US Patent No. 8,527,677 B1 by Richard et al- Col 6 lines 21-28, lines 38-53; WO 2012,093056 A1 by Kragh – discloses “a plurality of FIFO input queues are provided. In this context, a First In First Out queue represents e.g. a number of data items/packets having an order”...” This FIFO has the advantage that data packets/items added thereto in a desired order, such as in a time order, will maintain that order and thus be output in that order. Therefore, the data packets may be added to any type of storage, as long as they are read out in the order of storing. “...” This FIFO has the advantage that data packets/items added thereto in a desired order, such as in a time order, will maintain that order and thus be output in that order. Therefore, the data packets may be added to any type of storage, as long as they are read out in the order of storing”.  Dependent claim 12 is directed toward message sources on list of sources and determining whether messages originated included in list of sources- directed toward data integrity a common business practice.  Dependent claim 13 is directed toward storing messages determined from list of sources – a common business practice of storing data based on data integrity determined.  Dependent claim 14 is directed toward receiving/storing data handled by network layer and application accesses buffer using transport layer- well understood technology.- CA 2,767,506 A1 by Ree;  US Patent No. 7,769,905 B1 by Chu et al – Col 7 lines 38-46, Col 12 lines 38-47; US Pub No. 2006/0268867 A1 by Hashimoto et al- para 0067, para 0112.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 2-14 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claims 15-28:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system, as in independent Claim 15 and the dependent claims. Such systems fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. System claim 15 functions correspond to method claim 1 steps.  Therefore, claim 15 has been analyzed and rejected as being directed toward an abstract idea of the categories of concepts directed toward mental processes and methods of organizing human activity previously discussed with respect to claim 1.
STEP 2A Prong 2: System claim 15 functions correspond to method claim 1 steps.  Therefore, claim 15 has been analyzed and rejected as failing to provide limitations that are indicative of integration into a practical application, as previously discussed with respect to claim 1.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements beyond the abstract idea include a system comprising a first logic [instructions] stored in a memory to be executed by a processor coupled with a network to perform the function “receive...message packets”, a second logic stored in a memory and to be executed by the processor to perform the function to “store...message data” and “communicated”. Nearly every computer system for implementing functional process will include a “processor” executing “logic” capable of performing the basic computer functions -of “receiving”, “storing” and “communicating” messages  - As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.  The specification discloses basic generic computer system and elements.  The specification discloses that the coupled with connected with components include both hardware and software based components can be selected from a group of elements including any combination [para 0022] and that the receiving may be performed using any technique operable to acquire message [para 0025].  The specification discloses communicating messages using any technique operable to relay messages [para 0027, para 0037] ; (see para 0053-0054, para 0059, para 0064, para 0069)
System claim 15 logic executed functions corresponds to method steps of claim 1.  Therefore, claim 15 has been analyzed and rejected as failing to provide additional elements that amount to an inventive concept –i.e. significantly more than the recited judicial exception.  Furthermore, as previously discussed with respect to claim 1, the limitations when considered individually, as a combination of parts or as a whole fail to provide any indication that the elements recited are unconventional or otherwise more than what is well understood, conventional, routine activity in the field.  
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 16-28 these dependent claim have also been reviewed with the same analysis as independent claim 15.  Dependent claim 16 is directed toward data packet formats using TCP – well understood technology -US Pub No. 2008/0151922 A1 by Elsur et al – title; US Patent No. 6,427,173 B1 by Boucher et al- Claim 20; US Patent No. 8,891,532 B1 by Smith et al- Background; Specification para 0037.  Dependent claim 17 is directed toward a network interface through which message packets pass through- well understood technology.  US Patent No. 7,747,904 B1 by DeMarco et al – FIG. 1-2; US Patent No. 7,320,022 B1 by Hayter et al- FIG. 1; US Pub No. 2006/0268913 A1 by Singh et al- FIG. 1; Specification para 0071; Dependent claims 18-19 are directed toward storing data together and indicated by location- well known and understood- WO 2012,093056 A1 by Kragh; US Patent No. 6,611,520 B1 by O’Keeffe et al- Abstract;  US Patent No. 8,634,431 B1 by Chiang et al.-Col 20 lines 36-45.  Dependent claim 20 is directed toward message data packet comprise a message- well understood and understood technology. – WO 2007/035437 A2 by Reed et al-“inserts message packets into the Data Vortex™ switch in a round-robin fashion from its set of FIFO buffers “; US Patent No. 5,121,387 A by Gerhardt – “message packets (data or acknowledgement) are supplied by terminal equipment serviced by the remote station data communications equipment 33, the messages are queued up in a FIFO 81. As the packets cycle through the FIFO and exit the output buffer register”; US Patent No. 8,656,071 B1 by Onufryk et al –“ the message input queue 360, and the message output queue 365 is a first-in-first-out (FIFO) queue. In some embodiments, one or more of the message output queue 325, the message input queue 330, the message input queue 360, and the message output queue 365 is a data buffer capable of storing a single packet (e.g., a message data packet or a message buffer pointer packet).”  Dependent claim 21-23 are directed toward storing message data with respect to others –well known technology- see recitation of claim 1 for evidence.  Dependent claim 24 is directed toward message data content -non-functional descriptive subject matter.  Dependent claim 25 is directed toward source information of message/data packets is maintained and provided with communication data- well understood technology- see EP 1527568 B1 by Ruutu et al which teaches “As data packets arrive in one or more of the class of service priority queues of a transaction FIFO (first in first out)”;  US Patent No. 8,804,751 B1 by Poole et al – Col 4 lines 17-33; US Patent No. 8,527,677 B1 by Richard et al- Col 6 lines 21-28, lines 38-53; WO 2012,093056 A1 by Kragh – discloses “a plurality of FIFO input queues are provided. In this context, a First In First Out queue represents e.g. a number of data items/packets having an order”...” This FIFO has the advantage that data packets/items added thereto in a desired order, such as in a time order, will maintain that order and thus be output in that order. Therefore, the data packets may be added to any type of storage, as long as they are read out in the order of storing. “...” This FIFO has the advantage that data packets/items added thereto in a desired order, such as in a time order, will maintain that order and thus be output in that order. Therefore, the data packets may be added to any type of storage, as long as they are read out in the order of storing”.  Dependent claim 26 is directed toward message sources on list of sources and determining whether messages originated included in list of sources- directed toward data integrity a common business practice.  Dependent claim 27 is directed toward storing messages determined from list of sources – a common business practice of storing data based on data integrity determined.  Dependent claim 28 is directed toward receiving/storing data handled by network layer and application accesses buffer using transport layer- well understood technology.- CA 2,767,506 A1 by Ree;  US Patent No. 7,769,905 B1 by Chu et al – Col 7 lines 38-46, Col 12 lines 38-47; US Pub No. 2006/0268867 A1 by Hashimoto et al- para 0067, para 0112.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 29. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 30-42 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claims 29-42: 
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system, as in independent Claim 29 and the dependent claims. Such systems fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. System claim 29 functions correspond to method claim 1 steps.  Therefore, claim  29 has been analyzed and rejected as being directed toward an abstract idea of the categories of concepts directed toward mental processes and methods of organizing human activity previously discussed with respect to claim 1.
STEP 2A Prong 2: System claim 29 functions correspond to method claim 1 steps.  Therefore, claim 29 has been analyzed and rejected as failing to provide limitations that are indicative of integration into a practical application, as previously discussed with respect to claim 1.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements beyond the abstract idea include a system comprising a memory to store message packets, processor to “receive...message packets”, “store...message data” and “communicate message stored”. Nearly every computer system for implementing functional process will include a “processor” memory capable of performing the basic computer functions -of “receiving”, “storing” and “communicating” messages  - As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.  The specification discloses basic generic computer system and elements.  The specification discloses that the coupled with connected with components include both hardware and software based components can be selected from a group of elements including any combination [para 0022] and that the receiving may be performed using any technique operable to acquire message [para 0025].  The specification discloses communicating messages using any technique operable to relay messages [para 0027, para 0037] ; (see para 0053-0054, para 0059, para 0064, para 0069)
System claim 29 executed functions corresponds to method steps of claim 1.  Therefore, claim 29 has been analyzed and rejected as failing to provide additional elements that amount to an inventive concept –i.e. significantly more than the recited judicial exception.  Furthermore, as previously discussed with respect to claim 1, the limitations when considered individually, as a combination of parts or as a whole fail to provide any indication that the elements recited are unconventional or otherwise more than what is well understood, conventional, routine activity in the field.  
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 30-42 these dependent claim have also been reviewed with the same analysis as independent claim 29.  Dependent claim 30 is directed toward data packet formats using TCP – well understood technology -US Pub No. 2008/0151922 A1 by Elsur et al – title; US Patent No. 6,427,173 B1 by Boucher et al- Claim 20; US Patent No. 8,891,532 B1 by Smith et al- Background; Specification para 0037.  Dependent claim 17 is directed toward a network interface through which message packets pass through- well understood technology.  US Patent No. 7,747,904 B1 by DeMarco et al – FIG. 1-2; US Patent No. 7,320,022 B1 by Hayter et al- FIG. 1; US Pub No. 2006/0268913 A1 by Singh et al- FIG. 1; Specification para 0071; Dependent claims 18-19 are directed toward storing data together and indicated by location- well known and understood- WO 2012,093056 A1 by Kragh; US Patent No. 6,611,520 B1 by O’Keeffe et al- Abstract;  US Patent No. 8,634,431 B1 by Chiang et al.-Col 20 lines 36-45.  Dependent claim 31 is directed toward message data packet comprise a message- well understood and understood technology. – WO 2007/035437 A2 by Reed et al-“inserts message packets into the Data Vortex™ switch in a round-robin fashion from its set of FIFO buffers “; US Patent No. 5,121,387 A by Gerhardt – “message packets (data or acknowledgement) are supplied by terminal equipment serviced by the remote station data communications equipment 33, the messages are queued up in a FIFO 81. As the packets cycle through the FIFO and exit the output buffer register”; US Patent No. 8,656,071 B1 by Onufryk et al –“ the message input queue 360, and the message output queue 365 is a first-in-first-out (FIFO) queue. In some embodiments, one or more of the message output queue 325, the message input queue 330, the message input queue 360, and the message output queue 365 is a data buffer capable of storing a single packet (e.g., a message data packet or a message buffer pointer packet).”  Dependent claim 32-33 are directed toward storing message data with respect to others –well known technology- see recitation of claim 1 for evidence.  Dependent claim 34 is directed toward message data content -non-functional descriptive subject matter.  Dependent claim 35 is directed toward source information of message/data packets is maintained and provided with communication data- well understood technology- see EP 1527568 B1 by Ruutu et al which teaches “As data packets arrive in one or more of the class of service priority queues of a transaction FIFO (first in first out)”;  US Patent No. 8,804,751 B1 by Poole et al – Col 4 lines 17-33; US Patent No. 8,527,677 B1 by Richard et al- Col 6 lines 21-28, lines 38-53; WO 2012,093056 A1 by Kragh – discloses “a plurality of FIFO input queues are provided. In this context, a First In First Out queue represents e.g. a number of data items/packets having an order”...” This FIFO has the advantage that data packets/items added thereto in a desired order, such as in a time order, will maintain that order and thus be output in that order. Therefore, the data packets may be added to any type of storage, as long as they are read out in the order of storing. “...” This FIFO has the advantage that data packets/items added thereto in a desired order, such as in a time order, will maintain that order and thus be output in that order. Therefore, the data packets may be added to any type of storage, as long as they are read out in the order of storing”.  Dependent claim 36 is directed toward message sources on list of sources and determining whether messages originated included in list of sources- directed toward data integrity a common business practice.  Dependent claim 37 is directed toward storing messages determined from list of sources – a common business practice of storing data based on data integrity determined.  Dependent claim 38 is directed toward a sales activity and common business practice.   Dependent claim 39 is directed toward maintaining message packets and provide message data communicated to the application - well understood technology- see EP 1527568 B1 by Ruutu et al which teaches “As data packets arrive in one or more of the class of service priority queues of a transaction FIFO (first in first out)”;  US Patent No. 8,804,751 B1 by Poole et al – Col 4 lines 17-33; US Patent No. 8,527,677 B1 by Richard et al- Col 6 lines 21-28, lines 38-53; WO 2012,093056 A1 by Kragh – discloses “a plurality of FIFO input queues are provided. In this context, a First In First Out queue represents e.g. a number of data items/packets having an order”...” This FIFO has the advantage that data packets/items added thereto in a desired order, such as in a time order, will maintain that order and thus be output in that order. Therefore, the data packets may be added to any type of storage, as long as they are read out in the order of storing. “...” This FIFO has the advantage that data packets/items added thereto in a desired order, such as in a time order, will maintain that order and thus be output in that order. Therefore, the data packets may be added to any type of storage, as long as they are read out in the order of storing”.  Dependent claim 40 and 41 are directed toward data integrity a common business practice.  Dependent claim 42 is directed toward receiving/storing data handled by network layer and application accesses buffer using transport layer- well understood technology.- CA 2,767,506 A1 by Ree;  US Patent No. 7,769,905 B1 by Chu et al – Col 7 lines 38-46, Col 12 lines 38-47; US Pub No. 2006/0268867 A1 by Hashimoto et al- para 0067, para 0112.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 29. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 28-42 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5 and 14; Claims 15-19 and 28; Claim 29-33 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/093056 A1 by Kragh et al (Kragh), and further in view of JP 4078740 B2 herein annotated by (JP407)
 In reference to Claim 1:
Kragh teaches:
A computer implemented method ((Kragh) in at least para 0004-0005) comprising:

receiving, by a processor coupled with a network, a plurality of electronic message packets, a portion of which are communicated thereto from a first message source via the network and another portion of which are communicated thereto from a second message source, different from the first message source, via the network, wherein each of the plurality of electronic message packet comprises message data ((Kragh) in at least Abstract; para 0002, para 0004-0005, para 0010-0011, para 0013, para 0049, para 0060, para 0064); and

storing, by the processor upon receipt of each of the received electronic message packets, at least the message data of the received electronic message packet in a buffer, in which the message data of all received electronic message packets are stored together in an order of receipt by the processor with respect to others of the received electronic message packets irrespective of which message source each of the received electronic message packets was received from ((Kragh) in at least para 0002, para 0004, para 0013-0014, para 0016-0017, para 0021-0022, para 0049, para 0078); and

communicating the stored message data to an application from the buffer in the order in which they are stored... receives each of the stored  message data in the order of receipt by the processor ((Kragh) in at least Abstract; para 0013, para 0038, para 0049, para 0052, para 0056, para 0072, para 0074, para 0076) .

Kragh does not explicitly teach:
...stored such that the application receives each of the stored  message data...
.JP407 teaches:
communicating the stored message data to an application from the buffer in the order in which they are stored such that the application receives each of the stored  message data in the order of receipt by the processor ((JP407) in at least para 0011, para 0018, para 0021, para 0025) 
Both Kragh and JP407 are directed toward FIFO data transmission.  JP407 teaches the motivation of an audio music application using FIFO data communication process since AM protocol data (audio/music) not use clock component making it necessary for isochronous communication (para 0008, 0025).  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the generic FIFO output communication of Kragh to include an application as taught by JP407 since JP407 teaches the motivation of an audio music application using FIFO data communication process since AM protocol data (audio/music) not use clock component making it necessary for isochronous communication.
In reference to Claim 2:
The combination of Kragh and JP407 discloses the limitations of independent claim 1.  Kragh further discloses the limitations of dependent claim 2
The computer implemented method of claim 1 (see rejection of claim 1 above), 
wherein each of the plurality of electronic message packets comprise a format for transmission using Transmission Control Protocol (“TCP”) which organizes received electronic message packets based on origin.((Kragh) in at least para 0007-0008)
In reference to Claim 3:
The combination of Kragh and JP407 discloses the limitations of independent claim 1.  Kragh further discloses the limitations of dependent claim 3
The computer implemented method of claim 1 (see rejection of claim 1 above), 
wherein the processor is comprised by a network ...through which each of the plurality of electronic message packets must pass for the message data thereof to reach the application.((Kragh) in at least para 0007, para 0009)
Kragh does not explicitly teach:
...interface...
JP407 teaches:
...interface...((JP407) in at least para 0005, para 0009, para 0011, para 0021)
Both Kragh and JP407 are directed toward FIFO data transmission.  JP407 teaches the motivation of a serial interface for transportation of the data stream according to protocol in order to transmit synchronization data.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the generic communication FIFO data network transmission of Kragh to include a serial interface as taught by JP407 since JP407 teaches the motivation of a serial interface for transportation of the data stream according to protocol in order to transmit synchronization data.
In reference to Claim 4:
The combination of Kragh and JP407 discloses the limitations of independent claim 1.  Kragh further discloses the limitations of dependent claim 4.
The computer implemented method of claim 1 (see rejection of claim 1 above), 
wherein the order of receipt, in which the message data of all received electronic message packets are stored together, is indicated by a location in the ... [queue] in which each of the message data is stored.((Kragh) in at least para 0009, para 0014, para 0016), 
Kragh does not explicitly teach:
...buffer...
JP407 teaches:
. wherein the order of receipt, in which the message data of all received electronic message packets are stored together, is indicated by a location in the buffer in which each of the message data is stored ((JP407) in at least para 0011, para 0021-0022, para 0026, para 0032, para 0062)
Both Kragh and JP407 are directed toward storing FIFO data transmission data.   Kragh teaches that any memory can be used for such processes.  JP407 teaches the motivation of buffer memory in order to write data until the data is written again.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the generic any memory of Kragh to include buffer memory as taught by JP407 since JP407 teaches the motivation of buffer memory in order to write data until the data is written again.
In reference to Claim 5:
The combination of Kragh and JP407 discloses the limitations of independent claim 1.  Kragh further discloses the limitations of dependent claim 5.
The computer implemented method of claim 1 (see rejection of claim 1 above),
wherein the order of receipt, in which the message data of all received electronic message packets are stored together, is indicated by data, indicative of when each of the received electronic message packets was received by the processor, stored in the buffer.((Kragh) in at least para 0014, para 0016-0017)
Kragh does not explicitly teach:
...buffer...
JP407 teaches:
wherein the order of receipt, in which the message data of ... received electronic message packets are stored together, is indicated by data, indicative of when each of the received electronic message packets was received by the processor, stored in the buffer ((JP) in at least para 0011, para 0021-0022, para 0026, para 0032, para 0062)
Both Kragh and JP407 are directed toward storing FIFO transmission data.   Kragh teaches that any memory can be used for such processes.  JP407 teaches the motivation of buffer memory in order to write data until the data is written again.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the generic any memory of Kragh to include buffer memory as taught by JP407 since JP407 teaches the motivation of buffer memory in order to write data until the data is written again.
In reference to Claim 14:
The combination of Kragh and JP407 and Friedman discloses the limitations of independent claim 1.  Kragh further discloses the limitations of dependent claim 14.
The computer implemented method of claim 1 (see rejection of claim 1 above), 
Kragh does not explicitly teach:
wherein the receiving and storing are handled by a network layer and the application accesses the buffer via a transport layer coupled with the network layer
JP407 teaches:
wherein the receiving and storing are handled by a network layer and the application accesses the buffer via a transport layer coupled with the network layer((JP407) in at least para 0005-0006, para 0011, para 0018, para 0021, para 0025-0026) 
Both Kragh and JP407 are directed toward receiving FIFO transmission data.  JP407 teaches the motivation of first and second logic handled by the link/network layer  in order to control the transfer of the data packets.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify architecture for receiving data packets  of Kragh to include architecture as taught by JP407 since P407 teaches the motivation of first and second logic handled by the link/network layer  in order to control the transfer of the data packets.
In reference to Claim 15:
The combination of Kragh and JP407 discloses the limitations of independent claim 15.  
The system functions of claim 15 correspond to the method steps of method claim 1.  The additional limitations recited in claim 15 that go beyond the limitations of claim 1 include system include the structure comprising:
a first logic stored in a memory and configured to be executed by a processor coupled to a network to cause the processor to perform the operation that correspond to claim 1 ((Kragh) in at least para 0004, para 0014, para 0052, para 0078-0079); 
a second logic stored in a memory and configured to be executed by the processor to perform the operation that correspond to claim 1 ((Kragh) in at least para 0004, para 0014, para 0052, para 0078-0079); and
JP407 teaches and provides supporting evidence:
a first logic stored in a memory ((JP407) in at least para 0029, para 0036, par 0038, para 0073)
Both Kragh and JP407 are directed toward FIFO data transmission.  JP407 teaches the motivation of transmission engine circuits for data packets receive and output transmissions.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to include the transmission engine circuits of JP407 with Kragh since both teach utilizing data processors, logics/instruction/engines for transmission of data.  (audio/music) not use clock component making it necessary for isochronous communication.
Therefore, claim 15 has been analyzed and rejected as previously discussed with respect to claim 1. 
In reference to Claim 16:
The combination of Kragh and JP407 discloses the limitations of independent claim 15.  Kragh further discloses the limitations of dependent claim 16
System claim 16 functions corresponds to the steps of method claim 2.  Therefore, claim 16 has been analyzed and rejected as previously discussed with respect to claim 2
In reference to Claim 17:
The combination of Kragh and JP407 discloses the limitations of independent claim 15.  Kragh further discloses the limitations of dependent claim 17
System claim 17 functions corresponds to the steps of method claim 3.  Therefore, claim 17 has been analyzed and rejected as previously discussed with respect to claim 3
In reference to Claim 18:
The combination of Kragh and JP407 discloses the limitations of independent claim 15.  Kragh further discloses the limitations of dependent claim 16
System claim 18 functions corresponds to the steps of method claim 4.  Therefore, claim 18 has been analyzed and rejected as previously discussed with respect to claim 4
In reference to Claim 19:
The combination of Kragh and JP407 discloses the limitations of independent claim 15.  Kragh further discloses the limitations of dependent claim 19
System claim 19 functions corresponds to the steps of method claim 5.  Therefore, claim 19 has been analyzed and rejected as previously discussed with respect to claim 5
In reference to Claim 28:
The combination of Kragh, JP407 and Friedman discloses the limitations of dependent claim 15.  Kragh further discloses the limitations of dependent claim 14.
(Currently Amended)The system of 15 (see rejection of claim 8 above), 
Kragh does not explicitly teach:
wherein the first logic and the second logic are handled by a network layer, and the application accesses the common buffer via a transport layer coupled with the network layer.
JP407 teaches:
wherein the first logic and the second logic are handled by a network layer, and the application accesses the ... buffer via a transport layer coupled with the network layer.((JP407) in at least para 0005-0006, para 0011, para 0018, para 0021, para 0025-0026) 
Both Kragh and JP407 are directed toward receiving FIFO transmission data.  JP407 teaches the motivation of first and second logic handled by the link/network layer  in order to control the transfer of the data packets.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify architecture for receiving data packets  of Kragh to include architecture as taught by JP407 since P407 teaches the motivation of first and second logic handled by the link/network layer  in order to control the transfer of the data packets.
In reference to Claim 29:
The combination of Kragh and JP407 discloses the limitations of independent claim 20.  
The system functions of claim 29 correspond to the method steps of method claim 1.  The additional limitations recited in claim 29 that go beyond the limitations of claim 1 include system include the structure comprising:
at least on memory capable to store the perform the operation that correspond to claim 1 ((Kragh) in at least para 0014, para 0052, para 0078-0079); 
at least one processor to perform the operation that correspond to claim 1 ((Kragh) in at least para 0004, para 0014, para 0052, para 0079)
In reference to Claim 30:
The combination of Kragh and JP407 discloses the limitations of independent claim 29.  Kragh further discloses the limitations of dependent claim 30
System claim 30 functions corresponds to the steps of method claim 2.  Therefore, claim 30 has been analyzed and rejected as previously discussed with respect to claim 2
In reference to Claim 31:
The combination of Kragh and JP407 discloses the limitations of independent claim 29.  Kragh further discloses the limitations of dependent claim 31
System claim 31 functions corresponds to the steps of method claim 3.  Therefore, claim 31 has been analyzed and rejected as previously discussed with respect to claim 3
In reference to Claim 32:
The combination of Kragh and JP407 discloses the limitations of independent claim 29.  Kragh further discloses the limitations of dependent claim 16
System claim 32 functions corresponds to the steps of method claim 4.  Therefore, claim 32 has been analyzed and rejected as previously discussed with respect to claim 4
In reference to Claim 33:
The combination of Kragh and JP407 discloses the limitations of independent claim 29.  Kragh further discloses the limitations of dependent claim 33
System claim 33 functions corresponds to the steps of method claim 5.  Therefore, claim 33 has been analyzed and rejected as previously discussed with respect to claim 5
In reference to Claim 42:
The combination of Kragh and JP407 discloses the limitations of independent claim 29.  Kragh further discloses the limitations of dependent claim 42
The system of claim 29 (see rejection of claim 29 above), wherein the processor is further configured to cause the system to receive and store each of the plurality of electronic message packets...the common buffer...((Kragh) in at least para 0014, para 0078)
Kragh does not explicitly teach:
using a network layer of the system, and the application accesses the buffer via a transport layer coupled with the network layer
JP407 teaches:
using a network layer of the system, and the application accesses the buffer via a transport layer coupled with the network layer ((JP407) in at least para 0005-0006, para 0011, para 0018, para 0021, para 0025-0026) 
Both Kragh and JP407 are directed toward receiving FIFO transmission data.  JP407 teaches the motivation of first and second logic handled by the link/network layer  in order to control the transfer of the data packets.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify architecture for receiving data packets  of Kragh to include architecture as taught by JP407 since P407 teaches the motivation of first and second logic handled by the link/network layer  in order to control the transfer of the data packets.
Claim(s) 6-11 of claim 1, Claims 20-25 of claim 15; Claims 34-39 of claim 29 above is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/093056 A1 by Kragh et al (Kragh), in view of JP 4078740 B2 herein annotated by (JP407), and further in view of US Patent No. 9,501,795 B1 by Friedman (Friedman)
In reference to Claim 6:
The combination of Kragh and JP407 discloses the limitations of independent claim 1.  Kragh further discloses the limitations of dependent claim 6.
The computer implemented method of claim 1 (see rejection of claim 1 above), wherein the message data of two or more of the plurality of electronic messages packets comprise 
Kragh does not explicitly teach:
a message.
Friedman teaches:
a message.((Friedman) in at least Col 12 lines 18-32) 
Both Kragh and Friedman are directed toward receiving FIFO transmission data.  Friedman teaches the motivation that in a trading environment buy/sell order related messages on FIFO basis for exchange messages that have FIFO parameters.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the data packets of Kragh to include messages as taught by Friedman since Friedman teaches the motivation that in a trading environment buy/sell order related messages on FIFO basis for exchange messages that have FIFO parameters.
In reference to Claim 7:
The combination of Kragh, JP407 and Friedman discloses the limitations of dependent claim 6.  Kragh further discloses the limitations of dependent claim 7.
The computer implemented method of claim 6 (see rejection of claim 6 above), wherein the storing further comprises
storing, by the processor, upon receipt of all of the two or more of the plurality of electronic messages [data] packets comprising the message, the ...data of each thereof together in the buffer in the order of receipt by the processor, with respect to the others of the plurality of electronic message [data] packets, of the last of the two or more of the plurality of electronic message [data] packets to be received. ((Kragh) in at least para 0002, para 0004, para 0013-0014, para 0016-0017, para 0021-0022, para 0049)
Kragh does not explicitly teach:
...message...
Friedman teaches:
a message.((Friedman) in at least Col 12 lines 18-32) 
Both Kragh and Friedman are directed toward receiving FIFO transmission data.  Friedman teaches the motivation that in a trading environment buy/sell order related messages on FIFO basis for exchange messages that have FIFO parameters.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the data packets of Kragh to include messages as taught by Friedman since Friedman teaches the motivation that in a trading environment buy/sell order related messages on FIFO basis for exchange messages that have FIFO parameters.
In reference to Claim 8:
The combination of Kragh, JP407 and Friedman discloses the limitations of independent claim 1.  Kragh further discloses the limitations of dependent claim 8.
The computer implemented method of claim 6 (see rejection of claim 6 above), wherein the storing further comprises
storing, by the processor, upon receipt of all of the two or more of the plurality of electronic messages [data] packets comprising a message, the ... data of each thereof together in the buffer in the order of receipt by the processor of the first of the two or more of the plurality of electronic message [data] packets ((Kragh) in at least para 0002, para 0004, para 0013-0014, para 0016-0017, para 0021-0022, para 0049).
Friedman teaches:
a message.((Friedman) in at least Col 12 lines 18-32) 
Both Kragh and Friedman are directed toward receiving FIFO transmission data.  Friedman teaches the motivation that in a trading environment buy/sell order related messages on FIFO basis for exchange messages that have FIFO parameters.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the data packets of Kragh to include messages as taught by Friedman since Friedman teaches the motivation that in a trading environment buy/sell order related messages on FIFO basis for exchange messages that have FIFO parameters.
In reference to Claim 9:
The combination of Kragh, JP407 and Friedman discloses the limitations of independent claim 1.  Kragh further discloses the limitations of dependent claim 9.
The computer implemented method of claim 6 (see rejection of claim 6 above), wherein the storing further comprises
storing, by the processor, upon receipt of all of the two or more of the plurality of electronic messages packets comprising a message [data]...  ((Kragh) in at least para 0002, para 0004, para 0013-0014, para 0016-0017, para 0021-0022, para 0049), 
Kragh does not explicitly teach:
...message...
the message data of each thereof together in the buffer in the order of receipt by the processor of the last of a threshold percentage of the two or more of the plurality of electronic message packets.
Friedman teaches:
...message... ((Friedman) in at least Col 12 lines 18-32) 
the message data of each thereof together in the buffer in the order of receipt by the processor of the last of a threshold percentage of the two or more of the plurality of electronic message packets. ((Friedman) in at least Col 17 lines 62-Col 18 lines 1-3)
Both Kragh and Friedman are directed toward receiving FIFO transmission data.  Friedman teaches the motivation that in a trading environment buy/sell order related messages on FIFO basis for exchange messages that have FIFO parameters.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the data packets of Kragh to include messages as taught by Friedman since Friedman teaches the motivation that in a trading environment buy/sell order related messages on FIFO basis for exchange messages that have FIFO parameters.
Both Kragh and Friedman are directed toward receiving FIFO transmission data.  Friedman teaches the motivation that in a trading environment buy/sell order related messages on FIFO basis for exchange messages that the host server receives a drop copy of order form client to perform risk check process in order to determine indications of buffer events including threshold exceed that indicate exchange specific errors.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the storing of Kragh to include risk check process of Friedman since Friedman teaches the motivation that in a trading environment buy/sell order related messages on FIFO basis for exchange messages that the host server receives a drop copy of order form client to perform risk check process in order to determine indications of buffer events including threshold exceed that indicate exchange specific errors.
In reference to Claim 10:
The combination of Kragh and JP407 discloses the limitations of independent claim 1.  Kragh further discloses the limitations of dependent claim 10.
Claim Interpretation: A gateway is a node in a computer network that serves as an entrance to another network. A node is a processing location where data stops
for either transporting or reading. (see Article Gateway Node)
The computer implemented method of claim 1 (see rejection of claim 1 above), wherein the message data of the plurality of electronic message packets comprises
Kragh does not explicitly teach:
a financial message the first and second message sources comprise market participants, and the application comprises an order entry gateway application for use with an exchange operational to match trades using the financial messages.
Friedman teaches:
a financial message the first and second message sources ((Friedman) in at least Col 12 lines 18-32) comprise market participants ((Friedman in at least Col 2 lines 58-65, Col 6 lines 34-40), and the application comprises an order entry gateway [node] application for use with an exchange operational to match trades using the financial messages [directed toward intended use] ((Friedman) in at least Col 9 lines 40-44).
Both Kragh and Friedman are directed toward receiving FIFO transmission data.  Friedman teaches the motivation that in a trading environment buy/sell order related messages on FIFO basis for exchange messages that have FIFO parameters.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the data packets of Kragh to include messages as taught by Friedman since Friedman teaches the motivation that in a trading environment buy/sell order related messages on FIFO basis for exchange messages that have FIFO parameters.
Both Kragh and Friedman are directed toward receiving FIFO transmission data.  Friedman teaches the motivation of a network processing inspection node [gateway] in order to examine the data portion of a data packet in order to determine which order may be routed in order to reduce latency.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify architecture for receiving data packets  of Kragh to include node/gateway of Friedman since Friedman teaches the motivation of a network processing inspection node [gateway] in order to examine the data portion of a data packet in order to determine which order may be routed in order to reduce latency.  
In reference to Claim 11:
The combination of Kragh, JP407 and Friedman discloses the limitations of dependent claim 8.  Kragh further discloses the limitations of dependent claim 11.
(Previously Presented) The system of claim 8 (see rejection of claim 8 above), 
Kragh does not explicitly teach:
wherein source information of each of the plurality of electronic message packets is maintained and provided with the organized electronic message packets for the application.
JP407 teaches:
wherein source information of each of the plurality of electronic message packets is maintained and provided with the organized electronic message packets for the application.((JP407) in at least para  0053-0054, para 0089, para 0095)
Both Kragh and JP407 are directed toward receiving FIFO transmission data from a plurality of sources. JP407 teaches the motivation of storing in the FIFO, the source node ID in the header  that is read by the post reception processing unit in order to determine important message processing information.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the generic teaching of messages from different sources of Kragh to include source information in each message packet as taught by JP407 since JP407 teaches the motivation of storing in the FIFO, the source node ID in the header  that is read by the post reception processing unit in order to determine important message processing information.  
In reference to Claim 20:
The combination of Kragh and JP407 discloses the limitations of independent claim 15.  Kragh further discloses the limitations of dependent claim 20
System claim 20 functions corresponds to the steps of method claim 6.  Therefore, claim 20 has been analyzed and rejected as previously discussed with respect to claim 6
In reference to Claim 21:
The combination of Kragh and JP407 discloses the limitations of dependent claim 20.  Kragh further discloses the limitations of dependent claim 21
System claim 21 functions corresponds to the steps of method claim 7.  Therefore, claim 20 has been analyzed and rejected as previously discussed with respect to claim 7.
In reference to Claim 22:
The combination of Kragh and JP407 discloses the limitations of dependent claim 20.  Kragh further discloses the limitations of dependent claim 22
System claim 22 functions corresponds to the steps of method claim 8.  Therefore, claim 20 has been analyzed and rejected as previously discussed with respect to claim 8.
In reference to Claim 23:
The combination of Kragh and JP407 discloses the limitations of dependent claim 20.  Kragh further discloses the limitations of dependent claim 21
System claim 23 functions corresponds to the steps of method claim 9.  Therefore, claim 23 has been analyzed and rejected as previously discussed with respect to claim 9.
In reference to Claim 24:
The combination of Kragh and JP407 discloses the limitations of dependent claim 15.  Kragh further discloses the limitations of dependent claim 24
System claim 24 functions corresponds to the steps of method claim 10.  Therefore, claim 24 has been analyzed and rejected as previously discussed with respect to claim 10.
In reference to Claim 25:
The combination of Kragh and JP407 discloses the limitations of dependent claim 15.  Kragh further discloses the limitations of dependent claim 24
System claim 25 functions corresponds to the steps of method claim 11.  Therefore, claim 25 has been analyzed and rejected as previously discussed with respect to claim 11.
In reference to Claim 34:
The combination of Kragh and JP407 discloses the limitations of independent claim 29.  Kragh further discloses the limitations of dependent claim 34
System claim 34 functions corresponds to the steps of method claim 6.  Therefore, claim 34 has been analyzed and rejected as previously discussed with respect to claim 6
In reference to Claim 35:
The combination of Kragh and JP407 discloses the limitations of independent claim 29.  Kragh further discloses the limitations of dependent claim 35
System claim 35 functions corresponds to the steps of method claim 7.  Therefore, claim 35 has been analyzed and rejected as previously discussed with respect to claim 7
In reference to Claim 36:
The combination of Kragh and JP407 discloses the limitations of independent claim 34.  Kragh further discloses the limitations of dependent claim 36
System claim 36 functions corresponds to the steps of method claim 8.  Therefore, claim 36 has been analyzed and rejected as previously discussed with respect to claim 8
In reference to Claim 37:
The combination of Kragh and JP407 discloses the limitations of independent claim 34.  Kragh further discloses the limitations of dependent claim 37
System claim 37 functions corresponds to the steps of method claim 9.  Therefore, claim 37 has been analyzed and rejected as previously discussed with respect to claim 9
In reference to Claim 38:
The combination of Kragh and JP407 discloses the limitations of independent claim 29.  Kragh further discloses the limitations of dependent claim 38
System claim 38 functions corresponds to the steps of method claim 10.  Therefore, claim 38 has been analyzed and rejected as previously discussed with respect to claim 10
In reference to Claim 39:
The combination of Kragh and JP407 discloses the limitations of independent claim 29.  Kragh further discloses the limitations of dependent claim 39
System claim 39 functions corresponds to the steps of method claim 11.  Therefore, claim 39 has been analyzed and rejected as previously discussed with respect to claim 11
Claim(s) 12-13 of claim 1 above, Claims 26-27 of claim 15 above, Claims 40-42 of claim 29 above, is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/093056 A1 by Kragh et al (Kragh), in view of JP 4078740 B2 herein annotated by (JP407) in view of US Patent No. 9,501,795 B1 by Friedman (Friedman), and further in view of US Pub No. 2011/0019673 A1 by Gutierrez (Gutierrez)
In reference to Claim 12:
The combination of Kragh, JP407 and Friedman discloses the limitations of dependent claim 8.  Kragh further discloses the limitations of dependent claim 12.
(Original) The system of claim 8 (see rejection of claim 8 above), 
Kragh does not explicitly teach:
wherein the plurality of message sources are each indicated on a list of sources, and wherein the first logic is further configured to determine whether each message of the plurality of messages originated from a source included on the list of sources.
Gutierrez teaches:
wherein the plurality of message sources are each indicated on a list of sources, and wherein the first logic is further configured to determine whether each message of the plurality of messages originated from a source included on the list of sources ((Gutierrez) in at least para 0019, para 0027-0028, para 0032, para 0035)
Both Kragh and Gutierrez are directed toward receiving FIFO transmission data from a plurality of sources.  Gutierrez teaches the motivation of include/exclude source list so that the sources of messages a group of messages in order to reduce or obviates the processing of unwanted packets.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the generic teaching of messages from different sources of Kragh to include source filtering as taught by Gutierrez since Gutierrez teaches the motivation of include/exclude source list so that the sources of messages a group of messages in order to reduce or obviates the processing of unwanted packets
In reference to Claim 13:
The combination of Kragh, JP407, Friedman and Gutierrez discloses the limitations of dependent claim 12.  Kragh further discloses the limitations of dependent claim 13.
(Previously Presented) The system of 12 (see rejection of claim 12 above), 
wherein second logic is further configured to only store in the common buffer electronic message packets ... ((Kragh) in at least para 0002, para 0004, para 0013-0014, para 0016-0017, para 0021-0022, para 0049, para 0078)
Kragh does not explicitly teach:
determined to have a source indicated on the list of sources.
Gutierrez teaches
wherein second logic is further configured to only store in the common buffer electronic message packets determined to have a source indicated on the list of sources. ((Gutierrez) in at least para 0019, para 0027-0028, para 0032, para 0035, para 0143 wherein the prior art teaches the control registers may be part of the same memory including any one of the memories)
Both Kragh and Gutierrez are directed toward receiving FIFO transmission data from a plurality of sources.  Gutierrez teaches the motivation of include/exclude source list so that the sources of messages a group of messages in order to reduce or obviates the processing of unwanted packets.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the generic teaching of messages from different sources of Kragh to include source filtering as taught by Gutierrez since Gutierrez teaches the motivation of include/exclude source list so that the sources of messages a group of messages in order to reduce or obviates the processing of unwanted packets
In reference to Claim 26:
The combination of Kragh and JP407 discloses the limitations of dependent claim 15.  Kragh further discloses the limitations of dependent claim 26
System claim 26 functions corresponds to the steps of method claim 11.  Therefore, claim 26 has been analyzed and rejected as previously discussed with respect to claim 11.
In reference to Claim 27:
The combination of Kragh and JP407 discloses the limitations of dependent claim 26.  Kragh further discloses the limitations of dependent claim 27
System claim 27 functions corresponds to the steps of method claim 12.  Therefore, claim 27 has been analyzed and rejected as previously discussed with respect to claim 12.
In reference to Claim 40:
The combination of Kragh and JP407 discloses the limitations of independent claim 29.  Kragh further discloses the limitations of dependent claim 28
System claim 40 functions corresponds to the steps of method claim 12.  Therefore, claim 40 has been analyzed and rejected as previously discussed with respect to claim 12.
In reference to Claim 41:
The combination of Kragh and JP407 discloses the limitations of dependent claim 40.  Kragh further discloses the limitations of dependent claim 41
System claim 41 functions corresponds to the steps of method claim 13.  Therefore, claim 41 has been analyzed and rejected as previously discussed with respect to claim 13.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARY M GREGG/Examiner, Art Unit 3697                                                                                                                                                                                                        
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697